In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-21-00307-CR


                     IN RE HUNTER TYLER SCHRECK, RELATOR

                               ORIGINAL PROCEEDING

                                  December 27, 2021
                            MEMORANDUM OPINION
                        Before PIRTLE and PARKER and DOSS, JJ.


      Marcie Schreck, a non-attorney, filed a petition for writ of mandamus purporting to

represent relator, Hunter Tyler Schreck, in this original proceeding. The petition seeks to

compel the Honorable Dan L. Schaap to allow Marcie to represent Hunter in a criminal

case pending against him in the 47th District Court.

      To practice law in Texas state courts, an individual must be a member of the State

Bar of Texas and licensed by the Texas Supreme Court. See TEX. GOV’T CODE ANN.

§§ 81.101, .102. Although a layperson has the right to represent themselves in civil and

criminal matters in Texas, a layperson does not have the right to represent others. See
Jimison by Parker v. Mann, 957 S.W.2d 860, 861 (Tex. App.—Amarillo 1997, no pet.)

(per curiam).

        Because Marcie is not an attorney, she is not legally permitted to practice law in

Texas state courts and cannot file a petition for writ of mandamus on behalf of Hunter.1

See In re Pate, No. 13-15-00346-CR, 2015 Tex. App. LEXIS 8951, at *2 (Tex. App.—

Corpus Christi—Edinburg Aug. 26, 2015, orig. proceeding) (per curiam) (mem. op., not

designated for publication) (holding that a petition for writ of mandamus filed by a non-

attorney on behalf of another is a legal nullity). For this reason, we strike the petition for

writ of mandamus, as well as all documents filed by Marcie, and dismiss this original

proceeding.

                                                                 Per Curiam




        1 The petition provides that Marcie is serving as Hunter’s durable power of attorney. A power of
attorney authorizes an agent to transact business for the principal but does not authorize one to act as a
licensed attorney at law, representing individuals in proceedings in court. See TEX. ESTATES CODE ANN.
§ 751.0021; In re Pritchard, No. 05-20-00880-CV, 2020 Tex. App. LEXIS 9165, at *2 (Tex. App.—Dallas
Nov. 23, 2020, orig. proceeding) (mem. op.).

                                                    2